           Case 5:19-cv-05787-JMG Document 50 Filed 11/25/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JAIMARIA BODOR,                           :
Individually and on behalf of all others  :
similarly situated,                       :
                      Plaintiff,           :
                                           :
                  v.                       :               Civil No. 5:19-cv-05787-JMG
                                           :
MAXIMUS FEDERAL SERVICES, INC.,            :
                  Defendant.               :
__________________________________________


                             NOTICE OF STATUS CONFERENCE

       TAKE NOTICE, that a Telephone Status Conference, in the above case has been set as

follows:

       Lead counsel shall call via telephone for a Status Conference in the above-captioned matter

in Chambers before Judge John M. Gallagher on Thursday, January 14, 2021 at 10:30 AM, at the

United States District Court located at 504 West Hamilton Street, Suite 4701, Allentown,

Pennsylvania 18101. 1

                                                    For the Court,


                                                    /s/ Brian R. Dixon
                                                    Brian R. Dixon
                                                    Deputy Clerk for Judge John M. Gallagher




Date of Notice: November 25, 2020



1
 In the event that Coronavirus precautions remain in effect, plaintiff's counsel must provide the
Court and opposing counsel with conference bridge details (such as telephone number and access
code) no less than seven (7) days before the scheduled conference date.
